ALEXANDER, Justice.
The case is before the court on appel-lee’s motion to affirm on certificate because of the failure of the appellants to file the *614transcript within the time provided by statute. Vernon’s Ann.Civ.St. art. 1839. Final judgment was rendered in said cause on April 12, 1940, and notice of appeal was given. The appeal was perfected on April 20, 1940, by the filing of pauper’s oath in lieu of appeal bond.
Although the time for filing the transcript in this court expired sixty days after the date of judgment, the appellants have wholly failed to file such transcript. The appellee’s motion for affirmance on certificate was filed oh June 27, 1940, during the term of court to which appellants’ appeal was returnable.
Under Article 1841, R.C.S., the appellee is entitled to an affirmance on certificate of the judgment of the trial court. The motion to affirm on certificate is granted, and the judgment of the trial court affirmed.